DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because implied phraseology "the present disclosure" is used in line 2.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 6, line 2 the limitation ".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (5336159) in view of Lin (2015/0045702) and Burgess (2005/0059909).

    PNG
    media_image1.png
    352
    1197
    media_image1.png
    Greyscale

Annotated fig 1 of Cheng.
Annotated fig 2 of Cheng.

With respect to claim 1, Cheng discloses thermo-therapeutic apparatus (infrared massager, see Abstract, line 1) comprising a first supporting plate (21, fig 1) having a plurality of through holes (211, fig 1) formed therein; a front cover (13, fig 1) disposed on the first supporting plate so that one side of the first supporting plate is exposed (see unexploded view of element 13 with elements 211 exposed, fig 1), and to which the first supporting plate is coupled (see col. 2, lines 11-14); a plurality of elements (4, fig 1) each insertion-fixed to the plurality of through holes (see col. 1, lines 57-62), and each configured to protrude to the outside of the first supporting plate to a predetermined height (see protruding elements 4 in fig 2); a heater (3/32, fig 1) disposed on one side of the plurality of elements (see location in exploded view, fig 1) and configured to heat the plurality of elements (see col. 2, lines 29-32); a second supporting plate (see annotated fig 1 of Cheng above) disposed on one side of the heater (see location in exploded view, fig 1) and including a vibrator (see col. 1, line 67-col.2, line 1); and a rear cover (12, fig 1) 
Cheng lacks the first supporting plate being formed of skin foam.
However, Burgess teaches foam is a suitable material for contacting the patient’s skin (see paragraph [0031]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the first supporting plate of Cheng to include foam as taught by Burgess so as to provide a suitable material for contacting the patient’s skin.
Further, Cheng lacks the plurality of elements be ceramics.
However, Lin teaches a massage device (1, fig 1 of Lin) with a ceramic element (T1, fig 1 of Lin) to contact the user’s skin (see [0019], lines 4-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of elements to be ceramics as taught by Lin so as to provide cosmetic efficacies including reducing muscle stresses, smoothing nerves, warming emotions, recovering energy, and whitening skins may be achieved (see [0019], lines 14-17 of Lin).
With respect to claim 3, the modified Cheng shows that the apparatus further comprises a heater supporting member (31, fig 1 of Cheng) configured to support the heater (mounted on, see col. 1, lines 55-57 of Cheng).
With respect to claim 4, the modified Cheng shows that each of the plurality of ceramics includes a downwardly open hollow (space where element 32 fits into element 4 in fig 2 of Cheng).

With respect to claim 6, the modified Cheng shows that the through hole is disposed at a location corresponding to an acupuncture point (note the through holes and plurality are located in various positions therefore, one or many would correspond to an acupuncture point when placed in a specific location) of an abdomen.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Lin and Burgess as applied to claim 1 above, and further in view of Bae (2003/0163176).
With respect to claim 2, the modified Cheng shows that the heater is disposed to be in contact with lower surfaces of the plurality of ceramics (see connection of elements 3 and 4 in fig 2 of Cheng), is formed in a plate shape (see 31 is the shape of a plate), but lacks the heater including a hot wire.
However, Bae teaches a thermo-therapeutic device (see Abstract line 1 of Bae) which includes a heating element including a hot wire (24, fig 1; [0012], lines 8-10 of Bae).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the heater (32, fig 1 of Cheng) 
With respect to claim 8, the modified Cheng shows all the elements as claimed above but lacks the apparatus further comprising a wearing belt to be worn on a waist of the user.
However, Bae teaches an apparatus (fig 1 of Bae) comprising a wearing belt (40, fig 1 of Bae) to be worn on a waist of a user (see [0012], lines 10-13) wherein the front cover and the rear cover include fixing grooves (latching slot; 18, fig 1 of Bae) so that the wearing belt is detachably inserted into both sides (see fig 1 of Bae).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front and rear covers of the modified Cheng to include fixing grooves for insertion of a belt as taught by Bae so as to provide the user with a wearable hands-free device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Lin and Burgess as applied to claim 1 above, and further in view of Choi (D613,871).
With respect to claim 7, the modified Cheng shows that the apparatus has a handle (11, fig 2 of Cheng) but lacks each of the front cover and the rear cover includes holes in both sides to be held by a user.
However, Choi teaches a massage device (fig 1 of Choi) with through holes in both sides of a front and rear cover (see cut through(s) on the left and right side of fig 1 of Choi). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front and rear covers of the modified Cheng to include holes on both sides for holding as taught by Choi so as to provide a place for both hands adding more stability while holding during use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okazaki (4210134), Lin (2002/0068886), Wu (6511446), Schenck (2005/0043655), Moon (2007/0167885), Song (2008/0119764), Lev (7722553), Kim (201.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785